United States Court of Appeals
              for the district of columbia circuit



No. 99-5430                                  September Term, 2000

                                   Eric Eldred, et al.,               Filed On: February 20, 2001
                                   [577078]
               Appellants
               
v.

Janet Reno, In her official capacity as Attorney General,
               Appellee
               


          Appeal from the United States District Court
                  for the District of Columbia
                        (No. 99cv00065)
                                
                                
                                

     Before: Ginsburg, Sentelle and Henderson, Circuit Judges.


                            O R D E R

     It is ORDERED, by the court's own motion, that the opinion
issued by the court on February 16, 2001 be amended as follows:

     Page 11, lines 7-8:  Delete the words "so much as mentions
the preamble, let alone." 



                           Per Curiam

FOR THE COURT:
Mark J. Langer, Clerk